Citation Nr: 1415123	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee strain with osteoarthritis (a right knee disability).

4.  Entitlement to service connection for a lumbar spine disability. 

5.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1995 to July 1997. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claims of service connection for pes planus, a lumbar spine disability, and a right knee disability were most recently denied by an October 2009 rating decision; the Veteran was notified of his appellate rights, but did not perfect an appeal of the rating decision.  The decision is now final.

2.  The evidence received since the October 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for per planus.

3.  Evidence received since the October 2009 rating decision with respect to the lumbar disability and the right knee disability is new and material; it is not cumulative and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a lumbar spine disability and a right knee disability. 

4.  The Veteran's right knee disability did not have its onset during active service.

5.  The Veteran's right knee arthritis did not manifest to a compensable degree within one year of active service. 

6.  The Veteran did not have chronic symptoms related to the right knee in service, nor did he have continuous symptoms since service.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision, which denied service connection for bilateral pes planus, a lumbar spine disability, and a right knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the October 2009 rating decision is not new and material; the claim for service connection for bilateral pes planus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for reopening the claims for service connection for a lumbar spine disability and a right knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

In a June 2011 letter, the RO provided preadjudicatory notice to the Veteran addressing the new and material evidence claim consistent with Kent.  The June 2011 letter also provided notice regarding what information and evidence is needed to substantiate the claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The letter included provisions for disability ratings and for the effective date of the claim.  The rating decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).
 
The Veteran was examined by VA in connection with his claim for service connection for a right knee disability in October 2012.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the right knee issue on appeal.  The examination report contains all the findings needed to evaluate the claim for service connection, including the Veteran's history and clinical evaluation.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney.  He also appeared at an RO hearing in May 2012 and a Board hearing in July 2013.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Claim Reopening Legal Authority 

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3) (West 2002); 
38 C.F.R. § 20.1100 (2013).  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Service Connection for Pes Planus 

The RO most recently denied the Veteran's claim for service connection for bilateral pes planus by an October 2009 rating decision on the basis that there was no objective medical evidence showing that pes planus, which existed prior to enlistment in service, was aggravated by active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in October 2009.  He did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran's bilateral pes planus was aggravated by active service. 

Evidence of record prior to the October 2009 rating decision includes service treatment records, the Veteran's lay statements, VA treatment records through October 2009, a June 2001 VA examination report, and December 2001 records from the Health and Wellness Chiropractic Center.  

Service treatment records show that on the November 1994 report of medical examination on enlistment, moderate asymptomatic pes planus was noted; a June 1997 report of medical assessment showed complaints of foot pain that occurred over the previous year for which the Veteran had no evaluation.  A concurrent report of medical examination showed a normal clinical evaluation of the feet, and a report of medical history, completed by the Veteran, denied foot trouble while noting other medical problems such as leg cramps and recurrent back pain.  

The Veteran's statements prior to October 2009 were that he had pain in his feet that resulted from wearing military boots.  VA treatment records through October 2009 showed complaints of foot pain in February 2004, which started a year earlier, according to the Veteran.  The June 2001 VA examination report shows complaints of foot pain claimed as due to wearing military boots but shows no assessment with respect to the Veteran's feet.  Finally, the December 2001 records from the Health and Wellness Chiropractic show no complaints with respect to pes planus.

Evidence received subsequent to the October 2009 rating decision includes VA treatment records from October 2009 to September 2011, the Veteran's lay statements, the May 2012 RO hearing transcript, and the July 2013 Board hearing transcript.  

VA treatment records from October 2009 to September 2011 show complaints that his feet are painful in the mornings.  At the May 2012 RO hearing, the Veteran indicated that he had no new evidence with respect to in-service aggravation of pes planus, that he wears foot inserts, that he has occasional foot cramps, and that he was trying not to undertake strenuous physical activity so as not to aggravate his foot pain or cramps.  At the July 2013 Board hearing, the Veteran asserted that he had cramp-like pain in the feet during service as a result of wearing military boots and that his foot pain has continued and worsened since service.  

The Board finds that the evidence cited above is not new and material because it is cumulative and redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection.  In this respect, while the Veteran testified at the July 2013 Board hearing that symptoms of pes planus have continued and worsened since service, such testimony was already of record at the time of the October 2009 rating decision.  See June 2001 VA examination report.  Ultimately, the evidence referenced above does not tend to show that the Veteran's pes planus, which was noted on entry into service, was aggravated or permanently worsened by active service.   

For these reasons, the Board finds that the preponderance of the evidence is against finding that the new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.156 (2013); Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the claim for service connection for bilateral pes planus is not reopened.

Reopening Service Connection for a Lumbar Spine Disability

The RO most recently denied the Veteran's claim for service connection for a lumbar spine disability by an October 2009 rating decision on the basis that there was no evidence of a lumbar spine disability diagnosed during active duty and there was no evidence of a current lumbar spine disability related to service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in October 2009.  He did not perfect an appeal of this decision; thus, it is final.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  Therefore, the Board finds that new and material evidence in this case must tend to show that the Veteran has a current lumbar disability related to active service.

Evidence of record prior to the October 2009 rating decision includes service treatment records, the Veteran's lay statements, VA treatment records through October 2009, the June 2001 VA examination report, and December 2001 records from the Health and Wellness Chiropractic Center.  

The Board finds that there is sufficient evidentiary basis to reopen the claim of service connection for a right knee disability.  Evidence received subsequent to the October 2009 rating decision includes a statement at the July 2013 Board hearing in which the Veteran described his claimed in-service back injury as a result of falling and hitting a metal container and that he has had low back pain since service.  This statement is presumed credible only for purposes of the reopening of service connection for a lumbar spine disability.  See Justus, 3 Vet. App. at 513.  The Board finds this statement to be new and material because it was not previously of record and it addresses an unestablished fact, which is that the Veteran had an in-service injury.

Accordingly, the Board finds the newly-submitted evidence to be both new and material and, therefore, the Veteran's claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, additional development is necessary with respect to this issue as explained in the remand section below.

Reopening Service Connection for a Right Knee Disability

The RO most recently denied the Veteran's claim for service connection for a right knee disability by an October 2009 rating decision on the basis that the Veteran was not diagnosed with a chronic right knee disability that is etiologically related to active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in October 2009.  He did not perfect an appeal of this decision; thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In light of the foregoing, the Board finds that new and material evidence with respect to this issue must tend to show that the Veteran has a currently diagnosed right knee disability, that a right knee disability began in service, was manifest to a compensable degree within one year of the Veteran's separation from service, or is otherwise related to service. 

The Board finds that there is sufficient evidentiary basis to reopen the claim of service connection for a right knee disability.  The newly submitted evidence includes VA treatment records, the Veteran's lay statements, a May 2012 RO hearing transcript, a July 2013 Board hearing transcript, and an October 2012 VA examination report.  The Board finds that the evidence cited above is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record.

The October 2012 VA examination reflects a current diagnosis of osteoarthritis of the right knee.  This evidence is material because it addresses an unestablished fact, which is that the Veteran has a current right knee disability.  Thus, the Board finds that this evidence is material.  

Therefore, the Board finds the newly-submitted evidence to be both new and material and, therefore, the Veteran's right knee service connection claim on appeal is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that reopening previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) (West 2002) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

Since the claim for service connection for a right knee disability is reopened, the Board finds that it may proceed with the adjudication of this claim.  The RO has provided the Veteran with notice as to the requirements for service connection for the claimed right knee disability.  The Veteran has presented evidence and argument throughout the instant appeal addressing the merits of this disability, including at the May 2012 RO hearing and the July 2013 Board hearing.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.  Therefore, the Board will consider service connection for the right knee disability on the merits below.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The condition at issue, osteoarthritis of the knee, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the provisions of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Service Connection for a Right Knee Disability

The Veteran contends that service connection is warranted for a right knee disability because he "popped his knee" when playing basketball during service and sprained his right knee when he slipped and fell on stairs during service.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the currently diagnosed right knee disability is related to service.

An October 2012 VA examination shows that the Veteran has a current diagnosis of right knee strain with osteoarthritis.  The Veteran contends that his current right knee disability is related to an incident that took place while he was stationed in Korea when he "popped his knee" during a basketball game and another incident when he slipped on stairs and hurt his right knee.  The Veteran stated that he was seen in the emergency room, was diagnosed with a knee sprain, and was placed on light duty.  The Board finds that the Veteran is competent to describe the in-service event, and that the Veteran's statements are credible and consistent with the circumstances of his service, to the extent that they establish the in-service event.

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to the right knee in service, or continuous symptoms since service.

Service treatment records reflect that the Veteran was treated for a right knee sprain during service in April 1996, which resulted in minimal pain on weight bearing.  However, the remaining service treatment records do not reflect any treatment, diagnoses, or complaints relating to the right knee at any time in service other than in April 1996.  Moreover, a June 1997 report of medical examination, conducted upon the Veteran immediately prior to discharge from active service, shows a normal lower extremity evaluation.  A concurrent report of medical history, completed by the Veteran, indicates he denied symptoms of arthritis or a knee disorder, while noting other symptoms such as back pain and a hamstring rupture.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran did not have chronic symptoms related to a right knee disability in service.

Post-service, the first time the Veteran mentioned a right knee disability was in October 2000 on the original claim for service connection for the right knee disability.  In order to establish service connection on a presumptive basis, the Veteran's right knee arthritis had to have manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  Under Diagnostic Code (DC) 5003, in the absence of limitation of motion, a 10 percent rating is awarded for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints.  38 C.F.R. 
§ 3.71a (2013).  The record does not show limitation of motion of the right knee within one year of separation from service.  Moreover, while the June 2001 VA examination report notes the Veteran's complaints of bilateral knee pain, concurrent X-rays showed that both of the Veteran's knees were normal.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that right knee arthritis did not manifest to a compensable degree in service or within one year of service separation. 

The Board further finds that the weight of the evidence shows that the Veteran did not have continuous symptoms of a right knee disability since service.  The Veteran asserts that after service, he would intermittently get anti-inflammatory and pain medications for his knee, and that he would mainly self-medicate.  At the June 2001 VA examination, the Veteran reported that he had pain in his knees with some swelling while carrying packs in the field on active duty and that since his discharge, he had no further problems.  March 2011, May 2011 and September 2011 VA treatment records note bilateral knee degenerative joint disease, narrowing of knee joint space bilaterally, complaints of knee pain, and that the Veteran reported relief of knee pain after use of a knee brace.  The Veteran also indicated at the July 2013 Board hearing that he regularly uses a knee brace for stability and pain management.  Based on the above, the earliest post-service evidence of right knee symptoms, lay or medical, was in October 2000, over three years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

The Board notes the Veteran's testimony at the July 2013 Board hearing that he started having problems with his knee ever since service.  However, the Board finds the Veteran not credible to the extent that he contends that he has had knee problems since service because this assertion is contradicted by the June 1997 separation medical examination, which shows a normal clinical evaluation of the lower extremities, the concurrent report of medical history on which the Veteran denied symptoms of arthritis or a knee disorder, and the June 2001 VA examination report, which indicates that the Veteran reported not having right knee symptoms since discharge.  The examination report shows that the Veteran reported that he had pain in his knees with some swelling while carrying packs in the field on active duty.  The Veteran reported that since discharge he has had no further problems.  Accordingly, the Board finds that the weight of the evidence shows that the Veteran's right knee symptoms were not continuous since service.

The Veteran was afforded a VA examination in October 2012.  The VA examiner reviewed the claims file and identified pertinent in-service events related to the right knee as described by the Veteran, which included playing basketball and a slip on stairs.  The VA examiner also cited evidence from the claims file, including service treatment records, which show treatment for a knee sprain only once during service in 1996 and the June 1997 report of medical examination and the concurrent report of medical history, which show that the Veteran had no lower extremity complaints or any problems related to swollen or painful joints at the time of discharge.  The VA examiner also cited to the June 2001 VA X-rays, which show normal knees bilaterally.  The VA examiner performed a physical examination and x-rays completed that day were reviewed.

The VA examiner ultimately opined, based on a review of the claims file and consideration of the Veteran's lay statements, that the currently diagnosed right knee disability was less likely as not incurred in or caused by service.  The VA examiner reasoned that the bilateral knee degeneration noted on x-rays suggests "wear-and-tear" due to aging and obesity rather than the isolated June 1996 injury. The Board finds that the VA opinion is highly probative.  The Board further finds that the VA medical opinion was adequately based on objective findings as shown by the record, as well as the Veteran's credible reports describing the in-service injury, and accordingly, the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the October 2012 VA opinion provides competent, credible, and probative evidence which shows that the currently diagnosed right knee strain with osteoarthritis is not etiologically related to service. 

Insomuch as the Veteran asserts that his current right knee disability is directly related to his in-service right knee sprain, the Board finds, absent a showing of chronic symptoms in service, or continuous symptoms thereafter, that the Veteran is not competent to relate his currently diagnosed right knee osteoarthritis to active service.  While the Veteran is competent to describe the in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current right knee disability was not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a right knee disability is not warranted.


ORDER

The application to reopen a claim of service connection for bilateral pes planus is denied.

New and material evidence having been received, service connection for a lumbar spine disability is reopened. 

New and material evidence having been received, service connection for a right knee disability is reopened. 

Service connection for a right knee disability is denied.


REMAND

The Veteran claims that service connection is warranted for a lumbar spine disability as a result of carrying heavy materials during service as well as an incident where the Veteran fell and hit a metal container.  The Veteran contends that he has had low back pain since service.  A remand is required with respect to this issue to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

A June 2010 VA treatment report indicates that the Veteran went to the emergency room in connection with low back pain; however, it is unclear when this emergency room visit took place and records therefrom have not been associated with the claims file.  Moreover, the claims file does not contain any VA treatment records relating to the Veteran's claimed lumbar spine disability after March 2011.  Therefore, if available, these records should be obtained. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In light of the "low threshold" for examination and medical opinion as announced in McLendon v. Nicholson, 20 Vet App. 79, 83 (2006), the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran has a current lumbar spine disability, and, if so, whether such disability is related to service.

Accordingly, the issue of entitlement to service connection for a lumbar spine disability is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC should undertake additional efforts to obtain any outstanding VA treatment records related to the claimed lumbar spine disability from March 2011 to the present.  The RO/AMC should also contact the Veteran and request that he provide the VA with the information and authorization necessary to obtain records from the emergency room visit referred to in the June 2010 VA treatment note.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

2. Schedule the Veteran for a VA examination to assist in determining whether the Veteran has a current diagnosis related to the lumbar spine and, if so, the etiology of such lumbar spine disability.  

3. The claims file must be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.    

The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lumbar spine disability had its origin in service or is in any way related to the Veteran's active service.  The VA examiner should comment on the relationship between any current lumbar spine disability and the Veteran's reported lifting of heavy materials during service as well as the claimed in-service fall that resulted in the Veteran hitting a metal container.  

4. Thereafter, the issue of service connection for a lumbar spine disability should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


